DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-23 in the reply filed on August 26, 2021 is acknowledged.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-14, 19-20, 23, 26-27, 37, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 20120135125 (PAULUS) in view of United States Patent No. 7,790,190 (CLARK).
Claim 1 recites an edible emulsion, comprising: 
a) one or more polar protic solvents in an amount between about 13% and 50%, by weight, of the emulsion; 
b) a protein composition selected from one or more of a nut butter, whey protein, and hydrolyzed collagen, in an amount between about 12% and 45%, by weight, of the emulsion, wherein: the whey protein is an 80% whey protein concentrate or 90% whey protein isolate; the nut butter is prepared from nuts or seeds that contain about 10% to 35% protein, by weight, and about 30% to 70% fat, by weight; 
c) one or more edible oils in an amount between about 10% to 40%, by weight; and 
d) a surfactant, wherein the amount of surfactant is between 0.5% up to less than 2% by weight of the emulsion, whereby the emulsion comprises particles with a diameter between about 3 um and 15 um.
PAULUS teaches an edible emulsion.  The emulsion is an oil-in-water emulsion [0006]. The emulsion comprises one or more polar protic solvents in the form of water in an amount varying from 49 to 93% (see Table 1 on pg. 10). This overlaps the claimed amount of between about 13% and 50%, by weight, of the emulsion. However, PAULUS at [0061] that the amount of water can vary based on the desired amount of oil and polysaccharides desired in the emulsion.  Emulsions having a high oil content and a very high polysaccharide content are possible. Such emulsions are particularly suitable for compositions and formulations having a low water content, for example of less than 50% by weight of water.  Thus, it would have been obvious to vary the water content based on desired type of emulsion.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Moreover, it is noted that PAULUS teaches that stable and non-separable emulsion can be produced that are composed of microscopic oil drops that are dispersed throughout an aqueous phase of a biopolymer or biopolymer mixture can be produced in the absence of conventionally used emulsifying or dispersing agents by means of dispersing and finely emulsifying a phase that essentially consists of a fat/oil component (oil phase) into an aqueous phase that contains protein and polysaccharide, wherein for producing the aqueous phase the protein and polysaccharide are separately dissolved under stirring before they are mixed together [0007]. The resulting emulsions are characterized by the following properties: (1) they are stable and do not exhibit phase separation into their respective oil and water components upon prolonged periods of storage; (2) they are characterized by a comparatively high water binding capacity; (3) according to type, they readily form viscous liquids to creamy pastes that can easily be converted into pourable liquids in the absence of dispersed fat and upon heat input; (4) their cold stability (freezing and thawing) is ensured; (5) their heat stability under sterilization conditions is ensured; (6) they can be dried, for example using a drum drier, to yield solid compositions that are hardly oily to the touch; and (7) dried compositions hydrate easily and are readily re-dissolved in water to yield emulsions that are smooth, stable and free of lumps and have identical or similar characteristics as aqueous compositions that have never been dried before. The smoothness and suppleness of the emulsions according to the present invention render them suitable for use as thickening agents, suspending agents and fat substitutes in food products [0008].  Thus, it would have been obvious to vary the overall amount of oil based on the amount of biopolymers present, desire consistency of the composition and needed stability. 

At [0032 and [0033], it is noted that proteins such as whey (e.g., whey protein isolate), peanut and seed proteins can be used. The protein is in an amount of 2 to 10% [0083].  However, PAULUS teaches that the amount and type of protein can be varied to optimize the phase and acid stability of the emulsion [0100]. 
Thus. It would have been obvious to vary the amount of protein and type of protein based on phase and type of stability needed. 
PAULUS also teaches that one or more edible oils such as MCT, coconut, or sunflower oil [0024] in an amount between 0.1 to about 60% [0011].  This encompasses the claimed amount of about 10% to 40%, by weight. 
PAULUS teaches that the emulsion comprises particles with a diameter between about 1.5 um to 10 um [0009].  This overlaps the claimed range. 
PAULUS is silent as to vitamin E TPGS being added in an amount of between 0.5% up to less than 2%, or is 0.5% up to 1.5%. 
However, CLARK teaches that vitamin E TPGS is an effective solubilizing agent in order to maintain stability so that the lipophilic dispersed phase remains homogeneously distributed throughout the aqueous continuous phase of the emulsion, it is necessary to limit the amount of the solubilized active lipophile in the emulsion to a relatively low concentration. Thus, an undesirably large dosage size would be necessary to deliver an effective amount of nutraceutical lipophile. Moreover, this low “loading” limitation also limits the ability of formulations to include a complex blend of different lipophiles at a reasonable potency.  CLARK’s TPGS address this issue. It is a water-soluble form of natural-source vitamin E prepared by esterifying d-alpha-tocopheryl acid succinate with polyethylene glycol 1000. Vitamin E TPGS is a well-known compound having a chemical formula of C33O5H54(CH2CH2O)n, where “n” represents the number of polyethylene oxide moieties attached to the acid group of crystalline d-alpha tocopheryl acid succinate (col. 1, lines 40-65 and col. 2, lines 40-45).  It is considered the purified and final TPGS product is PEG free.  At col. 3, lines 45-55, it is noted that The therapeutically effective lipophile of the emulsion can be any therapeutically effective lipophilic compound since TPGS solubilizes essentially any lipophilic compound. Examples of particularly useful lipophiles in the present invention includes lipophilic vitamins, coenzyme Q10, caro tenoids, alpha-lipoic acid, essential fatty acids (other than linoleic acid), with vitamin E being particularly useful. The TPGS composition is particularly useful in allowing for a higher potency aqueous emulsion having a solubilized blend of a higher number of different lipophiles at a higher concentration level than has previously been attainable.  Thus, it would have been obvious to vary the amount of TPGS based on the needed level of solubization.  (e.g., in Example 3 at Table 3, it is noted that TPGS can be added in amounts of 1-5% and provide stable compositions). 
It would have been obvious to combine CLARK with PAULUS, as CLARK teaches that the TPGS is an effective solubilizing agent. 

Claims 2 recites a mixture, wherein: 
a) the amount of polar protic solvent(s) is between about 25% and 50%, by weight; the amount of the protein composition is between about 12% and 38%, by weight; and the amount of oil(s) is between about 30% and 40%, by weight, of the emulsion; or 
b) the amount of polar protic solvent(s) is between about 20% and 30%, by weight; the amount of the protein composition is between about 25% and 38%, by weight; and the amount of oil(s) is between 10% and 15%, by weight, of the emulsion; or 
c) the amount of polar protic solvent(s) is between 15% and 30%, by weight; the amount of the protein composition is between about 12% and 38%, by weight; and the amount of oil(s) is between about 10% and 20%, by weight, of the emulsion.
.
As to claim 2 (d), PAULUS teaches an edible emulsion.  The emulsion is an oil-in-water emulsion [0006]. The emulsion comprises one or more polar protic solvents in the form of water in an amount varying from 49 to 93% (see Table 1 on pg. 10). This overlaps the claimed amount of between about 35% and 50%, by weight, of the emulsion. However, PAULUS at [0061] that the amount of water can vary based on the desired amount of oil and polysaccharides desired in the emulsion.  Emulsions having a high oil content and a very high polysaccharide content are possible. Such emulsions are particularly suitable for compositions and formulations having a low water content, for example of less than 50% by weight of water.  Thus, it would have been obvious to vary the water content based on desired type of emulsion. 
At [0032 and [0033], it is noted that proteins such as whey (e.g., whey protein isolate), peanut and seed proteins can be used. The protein is in an amount of 2 to 10% [0083].  This is touches on the claimed amount of protein.  However, PAULUS teaches that the amount and type of protein can be varied to optimize the phase and acid stability of the emulsion [0100]. 
Thus. It would have been obvious to vary the amount of protein and type of protein based on phase and type of stability needed. 
PAULUS also teaches that one or more edible oils such as MCT, coconut, or sunflower oil [0024] in an amount between 0.1 to about 60% [0011].  This encompasses the claimed amount of about 10% to 40%, by weight. This encompasses the claimed amount of 30 to 40%. 

Claim 3 recites Claim 1 recites an edible emulsion, comprising: 
a) one or more polar protic solvents in an amount between about 13% and 50%, by weight, of the emulsion; 
b) a protein composition selected from one or more of a nut butter, whey protein, and hydrolyzed collagen, in an amount between about 12% and 45%, by weight, of the emulsion, wherein: the whey protein is an 80% whey protein concentrate or 90% whey protein isolate; the nut butter is prepared from nuts or seeds that contain about 10% to 35% protein, by weight, and about 30% to 70% fat, by weight; 
c) one or more edible oils in an amount between about 10% to 40%, by weight; and 
d) a surfactant, wherein the amount of surfactant is between 0.5% up to less than 2% by weight of the emulsion or is 0.5% up to 1.5% by weight of the emulsion, 
wherein
the amount of polar protic solvent(s) is between about 15% and 20%, by weight; the amount of the protein composition is between about 30% or 35% and 50%, by weight; and the amount of oil(s) is between about 10% and 20%, by weight, of the emulsion. The mulsion comprises particles with a diameter between about 3um and 15um. 
PAULUS teaches an edible emulsion.  The emulsion is an oil-in-water emulsion [0006]. The emulsion comprises one or more polar protic solvents in the form of water in an amount varying from 49 to 93% (see Table 1 on pg. 10). This overlaps the claimed amount of between about 35% and 50%, by weight, of the emulsion. However, PAULUS at [0061] that the amount of water can vary based on the desired amount of oil and polysaccharides desired in the emulsion.  Emulsions having a high oil content and a very high polysaccharide content are possible. Such emulsions are particularly suitable for compositions and formulations having a low water content, for example of less than 50% by weight of water.  Thus, it would have been obvious to vary the water content based on desired type of emulsion. 
At [0032 and [0033] of PAULUS, it is noted that proteins such as whey (e.g., whey protein isolate), peanut and seed proteins can be used. The protein is in an amount of 2 to 10% [0083].  However, PAULUS teaches that the amount and type of protein can be varied to optimize the phase and acid stability of the emulsion [0100]. Thus, it would have been obvious to one skilled in the art to vary the amount of protein. 
Thus. It would have been obvious to vary the amount of protein and type of protein based on phase and type of stability needed. 
PAULUS also teaches that one or more edible oils such as MCT, coconut, or sunflower oil [0024] in an amount between 0.1 to about 60% [0011].  This encompasses the claimed amount of about 10% to 40%, by weight. This encompasses the claimed amount of 10 to 20%. 


Claim 4 recites that wherein: the amount of protein composition is between 40% and 45%, by weight; and the amount of oil(s) is between about 10% and 15%, by weight, of the emulsion.
At [0032 and [0033] of PAULUS, it is noted that proteins such as whey (e.g., whey protein isolate), peanut and seed proteins can be used. The protein is in an amount of 2 to 10% [0083].  However, PAULUS teaches that the amount and type of protein can be varied to optimize the phase and acid stability of the emulsion [0100]. Thus, it would have been obvious to one skilled in the art to vary the amount of protein. 
Thus, it would have been obvious to vary the amount of protein and type of protein based on phase and type of stability needed. 
PAULUS also teaches that one or more edible oils such as MCT, coconut, or sunflower oil [0024] in an amount between 0.1 to about 60% [0011].  This encompasses the claimed amount of about 10% to 40%, by weight. This encompasses the claimed amount of 10 to 15%. 



Claim 5 recites a spreadable emulsion that has the viscosity of from about 500-30,000 centipoise (cps). 
As to claim 5, PAULUS does not teach that the viscosity is from about 500-30,000 centipoise (cps).  However, PAULUS teaches that the emulsion can vary from a viscous liquid to creamy paste.  It is taught that yhe absolute contents of protein and polysaccharide as well as their ratios depend on the desired application (in particular, the viscosity is also determined by polysaccharide content) and thus vary correspondingly [0106].  Thus, it would have been obvious to vary the viscosity by varying the polysaccharide content to achieve the desired consistency. 


Claim 6 recites that the surfactant is a polyalkylene glycol derivative of vitamin E.
Claim 7 recites that the surfactant is a polyalkylene glycol derivative of vitamin E that is a polyethylene glycol (PEG)-derivative of vitamin E.
Claim 8 recites that the PEG-derivative of vitamin E is tocophery] polyethylene glycol succinate (TPGS).
Claim 9 recites the polyalkylene glycol derivative of vitamin E is a high dimer PEG-derivative of vitamin E mixture that comprises at least 13 wt% water-soluble dimer and up to 87 wt% monomer.
Claim 10 recites the surfactant is a polyalkylene glycol derivative of vitamin E; and the polyalkylene glycol derivative of vitamin E is substantially free of any free polyethylenepolyalkylene glycol moieties.
As to claims 6-10, PAULUS is silent as to surfactant being tocophery] polyethylene glycol succinate (TPGS).  However, CLARK teaches that vitamin E TPGS is an effective solubilizing agent to maintain stability so that the lipophilic dispersed phase remains homogeneously distributed throughout the aqueous continuous phase of the emulsion, it is necessary to limit the amount of the solubilized active lipophile in the emulsion to a relatively low concentration. Thus, an undesirably large dosage size would be necessary to deliver an effective amount of nutraceutical lipophile. Moreover, this low “loading” limitation also limits the ability of formulations to include a complex blend of different lipophiles at a reasonable potency.  CLARK’s TPGS address this issue. It is a water-soluble form of natural-source vitamin E prepared by esterifying d-alpha-tocopheryl acid succinate with polyethylene glycol 1000. Vitamin E TPGS is a well-known compound having a chemical formula of C33O5H54(CH2CH2O)n, where “n” represents the number of polyethylene oxide moieties attached to the acid group of crystalline d-alpha tocopheryl acid succinate (col. 1, lines 40-65 and col. 2, lines 40-45).  It is considered the purified and final TPGS product is PEG free as residual PEG or PEZG moieties are present.  CLARK teaches that the tocopherol portion of TPGS is nutraceutically active as a vitamin E source.  D-α-tocopherol acid succinate with polyethylene glycol 1000 (i.e., TPGS 1000) is specifically taught by CLARK at col. 1, lines 45-55).  The inclusion of TPGS in an aqueous formulation of a lipophile yields the dual functions of providing additional dietary vitamin E and providing solubilization of the lipophile (col. 1, lines 55-62).
As to claim 9, it is noted the term “at least” includes amount 13 wt% water-soluble dimer and greater.  As to the term “up to 87” wt% monomer, the term “up to” includes zero. Thus, any composition with at least 13% water-soluble dimer is included with this recitation.  In this regard, the polyalkylene glycol derivative of vitamin E high dimer is met by D-α tocopheryl polyethylene glycol succinate (TPGS) mixture (i.e, the dimer being two vitamin E moieties, covalently joined; See also published version of this application paragraph [0009] and [0085] specifically citing TPGS 1000.
The lipid phase of the emulsion includes a blend of therapeutically effective amount of the lipophile and a concentration of TPGS and linoleic acid having a weight ratio of from about 10,000:1 to about 1:6 TPGS to linoleic acid.  However, it would have been obvious to one skilled in the art to vary the amount of the TPGS based on the level of stability needed for the emulsion.

Claim 11 recites the polar protic solvent is water or glycerin or a mixture of water and glycerin.
	PAULUS teaches an edible emulsion.  The emulsion is an oil-in-water emulsion [0006]. The emulsion comprises one or more polar protic solvents in the form of water in an amount varying from 49 to 93% (see Table 1 on pg. 10).

Claim 13 recites the amount of oil(s) is 10%-15%, by weight, of the emulsion, or is 30%-40%, by weight, or is 35%- 40%, by weight, of the emulsion.
Claim 14 recites the oil(s) is/are one or more of vitamin E oil, flaxseed oil, coconut oil, conjugated linoleic acid (CLA), borage oil, rice bran oil, D-limonene, canola oil, corn oil, MCT (medium chain triglycerides) oil, and oat oil.
As to claims 13-14, PAULUS also teaches that one or more edible oils such as MCT, coconut, or sunflower oil [0024] in an amount between 0.1 to about 60% [0011].  This encompasses the claimed amount of about 10% to 40%, by weight.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Moreover, it is noted that PAULUS teaches that stable and non-separable emulsion can be produced that are composed of microscopic oil drops that are dispersed throughout an aqueous phase of a biopolymer or biopolymer mixture can be produced in the absence of conventionally used emulsifying or dispersing agents by means of dispersing and finely emulsifying a phase that essentially consists of a fat/oil component (oil phase) into an aqueous phase that contains protein and polysaccharide, wherein for producing the aqueous phase the protein and polysaccharide are separately dissolved under stirring before they are mixed together [0007]. The resulting emulsions are characterized by the following properties: (1) they are stable and do not exhibit phase separation into their respective oil and water components upon prolonged periods of storage; (2) they are characterized by a comparatively high water binding capacity; (3) according to type, they readily form viscous liquids to creamy pastes that can easily be converted into pourable liquids in the absence of dispersed fat and upon heat input; (4) their cold stability (freezing and thawing) is ensured; (5) their heat stability under sterilization conditions is ensured; (6) they can be dried, for example using a drum drier, to yield solid compositions that are hardly oily to the touch; and (7) dried compositions hydrate easily and are readily re-dissolved in water to yield emulsions that are smooth, stable and free of lumps and have identical or similar characteristics as aqueous compositions that have never been dried before. The smoothness and suppleness of the emulsions according to the present invention render them suitable for use as thickening agents, suspending agents and fat substitutes in food products [0008].  Thus, it would have been obvious to vary the overall amount of oil based on the amount of biopolymers present, desire consistency of the composition and needed stability. 



Claim 19 recites that the protein composition is a nut butter;  or a whey protein;; or a mixture of a nut butter and whey protein; or a mixture of collagen and whey protein  or a mixture of nut butter and collagen or a mixture of whey protein, nut butter and collagen.

Claim 20 recites that the emulsion comprises 7%- 15% or 15%-30%, by weight, whey protein (i.e., any kind of whey)  or 80% whey protein concentrate or 90% whey protein isolate; and, optionally, 3%-4%, by weight, collagen 
As to claims 19-20, at [0032 and [0033], it is noted that proteins such as whey (e.g., whey protein isolate), peanut and seed proteins can be used. The protein is in an amount of 2 to 10% [0083].  However, PAULUS teaches that the amount and type of protein can be varied to optimize the phase and acid stability of the emulsion [0100]. 
Thus. It would have been obvious to vary the amount of protein and type of protein based on phase and type of stability needed. 

Claim 23 recites that the whey protein comprises a mixture of whey protein isolate and 90% whey protein isolate. 
	At [0033], preferred proteins comprise whey protein isolate, milk protein concentrate, sodium caseinate or skimmed milk powder and non-milk whey proteins such as vegetable proteins, in particular proteins derived from soy, pea and lupine; see also the Examples. Whey is generated as a byproduct in cheese production. It accounts for about 80 to 90% of the total milk volume and contains many nutrients. Whey proteins are important components of whey. Whey proteins are those proteins that remain in the whey after the separation of caseins from milk by means of acid or rennet precipitation (Barth and Behnke, Ernahrungsphysiologische Bedeutung von Molke and Molkenbestandteilen. Nahrung 41 (1997), 2-12). In this context it is understood that the term "proteins" also comprises hydrolyzed proteins such as hydrolyzed whey proteins. The term "protein" further comprises biologically active proteins such as enzymes which are, for example, used in the production of yoghurt and cheese or in washing powder; hormones such as insulin for pharmaceutical products; antigens for vaccines; proteases in reagents and the like.
It would have been obvious to use a mixture of whey isolate and whey concentrate as it contains many nutrients. As to the percent of whey isolate and concentrate, PAULUS teaches that it is a matter of how the component is produced and amount of protein in the total milk volume.

Claim 26 recites that the pH is adjusted to or is between 6 and 8.
Claim 27 recites that the pH is adjusted to or is between 4.61 and 6.
As to 26 and 27, PAULLUS teaches that the pH values of the emulsions obtained that contain polysaccharides and proteins and have a neutral pH value are within a range of about pH 7.0. If, however, a polysaccharide having an acidic pH value is employed (e.g. high-esterified pectin), the pH value of the emulsion obtained may range from about pH 4.4 to 4.8. The pH value of the neutral emulsion and also of the emulsion in the acidic pH rage may be lowered, for example by adding a 10% acid such as citric acid.
Thus, it would have been obvious to vary the pH based on the type of polysaccharide used. 

Claim 37 recites an edible emulsion, comprising:
a) one or more polar protic solvents in an amount between about 13% and 50%, by weight, of the emulsion;
b) a protein composition selected from one or more of a nut butter, whey protein, and hydrolyzed collagen, in an amount between about 12% and 45%, by weight, of the emulsion, 
wherein: the whey protein is an 80% whey protein concentrate or 90% whey protein isolate; 
the nut butter is prepared from nuts or seeds that contain about 10% to 35% protein, by weight, and about 30% to 70% fat, by weight;
c) one or more edible oils in an amount between about 10% to 50%, by weight; and
d) a surfactant, wherein the amount of surfactant is between 0.5% up to less than 2%, by weight of the emulsion,
whereby the emulsion comprises particles with a diameter between about 3 um and 15 um.

Claim 38 recites the emulsion comprises 3-4% collagen. 

Claim 39 recites Claim 37 recites an edible emulsion, comprising:
a) one or more polar protic solvents in an amount between about 13% and 50%, by weight, of the emulsion;
b) a protein composition selected from one or more of a nut butter, whey protein, and hydrolyzed collagen, in an amount between about 12% and 45%, by weight, of the emulsion, 
wherein: the whey protein is an 80% whey protein concentrate or 90% whey protein isolate; 
the nut butter is prepared from nuts or seeds that contain about 10% to 35% protein, by weight, and about 30% to 70% fat, by weight;
c) one or more edible oils in an amount between about 10% to 50%, by weight; and d) a surfactant, wherein the amount of surfactant is between 0.5% up to less than 2%, by weight of the emulsion,
whereby the emulsion comprises particles with a diameter between about 3 um and 15 um.

Claim 40 recites the amount of surfactant is 0.5% up to 1.5%, by weight of the emulsion.

As to claims 37 and 39-40, PAULUS teaches an edible emulsion.  The emulsion is an oil-in-water emulsion [0006]. The emulsion comprises one or more polar protic solvents in the form of water in an amount varying from 49 to 93% (see Table 1 on pg. 10). This overlaps the claimed amount of between about 13% and 50%, by weight, of the emulsion. However, PAULUS at [0061] that the amount of water can vary based on the desired amount of oil and polysaccharides desired in the emulsion.  Emulsions having a high oil content and a very high polysaccharide content are possible. Such emulsions are particularly suitable for compositions and formulations having a low water content, for example of less than 50% by weight of water.  Thus, it would have been obvious to vary the water content based on desired type of emulsion.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Moreover, it is noted that PAULUS teaches that stable and non-separable emulsion can be produced that are composed of microscopic oil drops that are dispersed throughout an aqueous phase of a biopolymer or biopolymer mixture can be produced in the absence of conventionally used emulsifying or dispersing agents by means of dispersing and finely emulsifying a phase that essentially consists of a fat/oil component (oil phase) into an aqueous phase that contains protein and polysaccharide, wherein for producing the aqueous phase the protein and polysaccharide are separately dissolved under stirring before they are mixed together [0007]. The resulting emulsions are characterized by the following properties: (1) they are stable and do not exhibit phase separation into their respective oil and water components upon prolonged periods of storage; (2) they are characterized by a comparatively high water binding capacity; (3) according to type, they readily form viscous liquids to creamy pastes that can easily be converted into pourable liquids in the absence of dispersed fat and upon heat input; (4) their cold stability (freezing and thawing) is ensured; (5) their heat stability under sterilization conditions is ensured; (6) they can be dried, for example using a drum drier, to yield solid compositions that are hardly oily to the touch; and (7) dried compositions hydrate easily and are readily re-dissolved in water to yield emulsions that are smooth, stable and free of lumps and have identical or similar characteristics as aqueous compositions that have never been dried before. The smoothness and suppleness of the emulsions according to the present invention render them suitable for use as thickening agents, suspending agents and fat substitutes in food products [0008].  Thus, it would have been obvious to vary the overall amount of oil based on the amount of biopolymers present, desire consistency of the composition and needed stability. 

At [0032 and [0033], it is noted that proteins such as whey (e.g., whey protein isolate), peanut and seed proteins can be used. The protein is in an amount of 2 to 10% [0083].  However, PAULUS teaches that the amount and type of protein can be varied to optimize the phase and acid stability of the emulsion [0100]. 
Thus. It would have been obvious to vary the amount of protein and type of protein based on phase and type of stability needed. 
PAULUS also teaches that one or more edible oils such as MCT, coconut, or sunflower oil [0024] in an amount between 0.1 to about 60% [0011].  This encompasses the claimed amount of about 10% to 40%, by weight. 
PAULUS teaches that the emulsion comprises particles with a diameter between about 1.5 um to 10 um [0009].  This overlaps the claimed range. 
PAULUS is silent as to surfactant being added in an amount of between 0.5% up to less than 2%, or is 0.5% up to 1.5%. 
However, CLARK teaches that vitamin E TPGS is an effective solubilizing agent in order to maintain stability so that the lipophilic dispersed phase remains homogeneously distributed throughout the aqueous continuous phase of the emulsion, it is necessary to limit the amount of the solubilized active lipophile in the emulsion to a relatively low concentration. Thus, an undesirably large dosage size would be necessary to deliver an effective amount of nutraceutical lipophile. Moreover, this low “loading” limitation also limits the ability of formulations to include a complex blend of different lipophiles at a reasonable potency.  CLARK’s TPGS address this issue. It is a water-soluble form of natural-source vitamin E prepared by esterifying d-alpha-tocopheryl acid succinate with polyethylene glycol 1000. Vitamin E TPGS is a well-known compound having a chemical formula of C33O5H54(CH2CH2O)n, where “n” represents the number of polyethylene oxide moieties attached to the acid group of crystalline d-alpha tocopheryl acid succinate (col. 1, lines 40-65 and col. 2, lines 40-45).  It is considered the purified and final TPGS product is PEG free.  At col. 3, lines 45-55, it is noted that the therapeutically effective lipophile of the emulsion can be any therapeutically effective lipophilic compound since TPGS solubilizes essentially any lipophilic compound. Thus, it would have been obvious to vary the amount of TPGS based on the needed level of solubilization.  (e.g., in Example 3 at Table 3, it is noted that TPGS can be added in amounts of 1-5% and provide stable compositions). 
. It must be noted that surfactants are not mentioned by PAULUS. Contrary to applicant’s arguments, PAULUS does not specifically exclude surfactants. 
Furthermore, it must be noted that contrary to applicant’s arguments, PAULUS does not teach a three-component mixture.  On pg. 23 of applicant’s present the following chart: 

    PNG
    media_image1.png
    120
    336
    media_image1.png
    Greyscale

However, this chart disregards the teachings from PAULS that additional ingredients can be added such as pectin (PE), sodium carboxymethylcellulose (CMC) and sodium alginate (Alg) as polysaccharide component [0088]. Thus, PAULUS does not teach three ingredient compositions. It is also noted that PAULUS only limits synthetic emulsifiers [0099].  
As taught by CLARK, Vitamin E TPGS is a water-soluble form of natural-source vitamin E prepared by esterifying d-alpha-tocopheryl acid succinate with polyethylene glycol 1000 (col. 1, lines 45-60).  

It would have been obvious to combine CLARK with PAULUS, as CLARK teaches that the TPGS is an effective solubilizing agent. 




Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over PAULUS and CLARK as applied to claim 1-11, 13-14, 19-20, 23, 25-27 above, and further in view of United States Patent Application Publication No. 2014/0080906 (ERVIN) .
Claim 12 recites that the polar proctic solvent is a mixture of water and glycerin and the amount of water exceeds glycerin. 

PAULUS and CLARK are silent as to using glycerin. 
ERVIN teaches that glycerin based fat emulsions created within the present invention have a sweet taste and also can reduce sugar while maintaining excellent taste within food applications. In addition, glycerin based fat emulsions can be particularly useful in formulating taste masking compositions [0064]. Water can be used in amount up to 605 [0162]. In [0163], it is discussed that if glycerin is used in addition to water, then it is preferred that glycerin be present in an amount within the range of from about 0.001 to about 15 by weight of the composition. Alternatively, if glycerin is used instead of water, as would typically be the case in formulating a taste masking composition, the glycerin component preferably is present in an amount within the range of from about from about 1% to about 40.
Thus, it would have been obvious to one skilled in the art to use glycerin as a solvent with PAULUS and CLARK because has a sweet taste and also can reduce sugar while maintaining excellent taste within food applications.
It also would have been obvious to vary the amount of water and glycerin based on the desired use of glycerin (i.e., sweetness or taste masking). 


Claim 15-18 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over PAULUS and CLARK as applied to claims 1-11, 13-14, 19-20, 23, 25-27 above, and further in view of AU21065094.

Claim 15 recites that the composition comprises about 0.05% - 0.5%, by weight, of a nutraceutical or supplement or therapeutically active oil.

Claim 16 recites the oil comprises a cannabinoid.

Claim 17 recites that the composition comprises about 0.3 % - 0.5%, by weight, CBD oil.

Claim 18 recites that the nutraceutical or supplement or therapeutically active oil is a fish oil or algal oil or hemp oil.

The above references are silent as to using CBD oil. 
 AU201665094 teaches that hemp oil [0036] comprising CBD provides health benefits such as reducing inflammation and interacting neurotransmitters (pg. 1, lines 35-40).  In paragraphs [0005] and [0006], it is noted that CBD components can be used to treat a variety of disorders including anxiety. In addition, it is taught that there is a lack of standardization in terms of delivery method and concentrations for CDB administration.  In this regard, it would have been obvious to one skilled in the art to vary amount of CBD oil based on administration method, disorder treated and concentration of CBD.    
It would have been obvious to include CBD oil (i.e., produced/isolated from hemp oil [0036]) of AU201665094 in the above references to provide the recited health effects. 

Claims 21-22 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over PAULUS and CLARK as applied to claim 1-1, 19-28 and 30-35  above, and further in view of United States Patent No. 7,727,570 (LOUTER). 
PAULUS and Clark are silent as to adding glycerin and nut butter. 

Claim 21 recites that the emulsion comprises 30%-40% or 40%-45%, by weight, of a nut butter.
Claim 22 recites that the emulsion comprises 5%-15% or 15%-30%, by weight, of a nut butter.
The above references are silent as to adding a nut butter.
However, LOUTER teaches that fat-based nut butters such as peanut butter can be incorporated into emulsions to provide better stability (see col. 1, lines 50-61). The amount of nut butter that can be used is 10-25%.  This touched on the claimed amount of (a) in claim 24. 
As noted above, PAULUS teaches an edible emulsion.  The emulsion is an oil-in-water emulsion [0006]. The emulsion comprises one or more polar protic solvents in the form of water in an amount varying from 49 to 93% (see Table 1 on pg. 10). This overlaps the claimed amount of between about 13% and 50%, by weight, of the emulsion. However, PAULUS at [0061] that the amount of water can vary based on the desired amount of oil and polysaccharides desired in the emulsion.  Emulsions having a high oil content and a very high polysaccharide content are possible. Such emulsions are particularly suitable for compositions and formulations having a low water content, for example of less than 50% by weight of water.  Thus, it would have been obvious to vary the water content based on desired type of emulsion.
Claims 24 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over PAULUS and CLARK as applied to claim and 1-11, 13-14, 19-20, 23, 26-27 above, and further in view of ERVIN and  United States Patent No. 7,727,570 (LOUTER). 
Claim 24 recites the emulsion a mixture selected from among:
(a) 15%-20% water; 10%-15% glycerin; 25%-36% nut butter; 0.6%-0.7% TPGS; 30%-38% eHoil(s) selected from one or more of MCT oil, CLA, algal oil, fish oil, canola oil, sunflower oil, and hemp seed oil; and 1%-5% flavors; or 
b) 15%-30% water; 10%-15% glycerin; 10%-30% nut butter and/or collagen; 0.6%-0.7% TPGS; 20%-30% eitoil(s) selected from one or more of MCT oil, CLA, algal oil, fish oil, canola oil, sunflower oil, and hemp seed oil; 1%-10% other active ingredients; and 1%-7% flavors; or
c) 15%-30% water; 10%-25% glycerin; 10%-17% nut butter; 0.6%-0.7% TPGS; 35%-50% oil(s) selected from one or more of MCT oil, CLA, algal oil, fish oil, canola oil, sunflower oil, and hemp seed oil; 2%-15% other active ingredients; and 1%-7% flavors; or 
d) 10%-15% water; 1%-5% glycerin; 15%-25% nut butter; 0.6%-0.7% TPGS; 35%-50% oil(s) selected from one or more of MCT oil, CLA, algal oil, fish oil, canola oil, sunflower oil, and hemp seed oil; 2%-10% other active ingredients; and 1%-7% flavors; or 
e) 30%-40% water; 15%-25% glycerin; 5%-15% nut butter; 0.6%-0.7% TPGS; 20%-30% oil(s) selected from one or more of MCT oil, CLA, algal oil, fish oil, canola oil, sunflower oil, and hemp seed oil; 2%-10% other active ingredients; and 1%-7% flavors.
Claim 25 recites that composition comprises a nut butter, wherein the nut butter is selected from one or more of almond, pecan, pistachio, walnut, Brazil nut, peanut, hazelnut, and cashew nut butter.

PAULUS and CLARK are silent as to using glycerin. 
ERVIN teaches that glycerin based fat emulsions created within the present invention have a sweet taste and also can reduce sugar while maintaining excellent taste within food applications. In addition, glycerin based fat emulsions can be particularly useful in formulating taste masking compositions [0064]. Water can be used in amount up to 605 [0162]. In [0163], it is discussed that if glycerin is used in addition to water, then it is preferred that glycerin be present in an amount within the range of from about 0.001 to about 15 by weight of the composition. Alternatively, if glycerin is used instead of water, as would typically be the case in formulating a taste masking composition, the glycerin component preferably is present in an amount within the range of from about from about 1% to about 40.
Thus, it would have been obvious to one skilled in the art to use glycerin as a solvent with PAULUS and CLARK because has a sweet taste and also can reduce sugar while maintaining excellent taste within food applications.
It also would have been obvious to vary the amount of water and glycerin based on the desired use of glycerin (i.e., sweetness or taste masking). 
The above references are silent as to adding a nut butter.
However, LOUTER teaches that fat-based nut butters such as peanut butter can be incorporated into emulsions to provide better stability (see col. 1, lines 50-61). The amount of nut butter that can be used is 10-25%.  This touched on the claimed amount of (a) in claim 24. It would be obvious to provide nut butter in order to provide better stability.
As noted above, PAULUS teaches an edible emulsion.  The emulsion is an oil-in-water emulsion [0006]. The emulsion comprises one or more polar protic solvents in the form of water in an amount varying from 49 to 93% (see Table 1 on pg. 10). This encompasses the claimed amount of 30-38% by weight, of the emulsion. However, PAULUS at [0061] that the amount of water can vary based on the desired amount of oil and polysaccharides desired in the emulsion.  Emulsions having a high oil content and a very high polysaccharide content are possible. Such emulsions are particularly suitable for compositions and formulations having a low water content, for example of less than 50% by weight of water.  Thus, it would have been obvious to vary the water content based on desired type of emulsion.

At [0032 and [0033], it is noted that proteins such as whey (e.g., whey protein isolate), peanut and seed proteins can be used. The protein is in an amount of 2 to 10% [0083].  However, PAULUS teaches that the amount and type of protein can be varied to optimize the phase and acid stability of the emulsion [0100]. 
Thus. It would have been obvious to vary the amount of protein and type of protein based on phase and type of stability needed. 
PAULUS also teaches that one or more edible oils such as MCT, coconut, or sunflower oil [0024] in an amount between 0.1 to about 60% [0011].  This encompasses the claimed amount of about 10% to 40%, by weight. 
PAULUS teaches that the emulsion comprises particles with a diameter between about 1.5 um to 10 um [0009].  This overlaps the claimed range.
In [0035], it is taught that flavors can be added. It would have been obvious to vary the amount of flavor based on the type and desired flavor of the application. Indeed, in [0035], it is taught that it will be appreciated that a plurality of flavor variations can be obtained by combining the basic flavors. In case a rather spicy flavor is desired, the flavoring agents will typically be selected from different types of herbs and spices. Suitable flavors may also include condiments such as salt and fake fruit or chocolate flavors, either alone or in any suitable combination thereof. Flavors that will additionally mask the off-flavors of vitamins and/or minerals and other ingredients are preferably added to the respective food compositions.
PAULUS is silent as to surfactant being added in an amount of between 0.5% up to less than 2%, or is 0.5% up to 1.5%. 
However, CLARK teaches that vitamin E TPGS is an effective solubilizing agent in order to maintain stability so that the lipophilic dispersed phase remains homogeneously distributed throughout the aqueous continuous phase of the emulsion, it is necessary to limit the amount of the solubilized active lipophile in the emulsion to a relatively low concentration. Thus, an undesirably large dosage size would be necessary to deliver an effective amount of nutraceutical lipophile. Moreover, this low “loading” limitation also limits the ability of formulations to include a complex blend of different lipophiles at a reasonable potency.  CLARK’s TPGS address this issue. It is a water-soluble form of natural-source vitamin E prepared by esterifying d-alpha-tocopheryl acid succinate with polyethylene glycol 1000. Vitamin E TPGS is a well-known compound having a chemical formula of C33O5H54(CH2CH2O)n, where “n” represents the number of polyethylene oxide moieties attached to the acid group of crystalline d-alpha tocopheryl acid succinate (col. 1, lines 40-65 and col. 2, lines 40-45).  It is considered the purified and final TPGS product is PEG free.  At col. 3, lines 45-55, it is noted that The therapeutically effective lipophile of the emulsion can be any therapeutically effective lipophilic compound since TPGS solubilizes essentially any lipophilic compound. Examples of particularly useful lipophiles in the present invention includes lipophilic vitamins, coenzyme Q10, caro tenoids, alpha-lipoic acid, essential fatty acids (other than linoleic acid), with vitamin E being particularly useful. The TPGS composition is particularly useful in allowing for a higher potency aqueous emulsion having a solubilized blend of a higher number of different lipophiles at a higher concentration level than has previously been attainable.  
Thus, it would have been obvious to vary the amount of TPGS based on the needed level of solubization.  (e.g., in Example 3 at Table 3, it is noted that TPGS can be added in amounts of 1-5% and provide stable compositions). 
It would have been obvious to combine CLARK with PAULUS, as CLARK teaches that the TPGS is an effective solubilizing agent. 


Claims 28, 30-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over PAULUS and CLARK as applied to claim and 1-11, 13-14, 19-20, 23, 26-27 above, and further in view of United States Patent No. 7,727,570 (LOUTER). 
Claim 28 recites an oil-in-water emulsion, comprising: a polar protic solvent, and a) a nut butter in an amount of at least 25% up to 45% or 50%, by weight, of the emulsion; b) less than about 1%, by weight, of polyalkylene glycol derivative of vitamin E; and c)) at least 11% to 40%, by weight, of one or more oils, wherein the oils are present in the emulsion as droplets having a mean median particle size of greater than 5 um but less about 10 um.

PAULUS teaches an edible emulsion.  The emulsion is an oil-in-water emulsion [0006]. The emulsion comprises one or more polar protic solvents in the form of water in an amount varying from 49 to 93% (see Table 1 on pg. 10). This overlaps the claimed amount of between about 13% and 50%, by weight, of the emulsion. However, PAULUS at [0061] that the amount of water can vary based on the desired amount of oil and polysaccharides desired in the emulsion.  Emulsions having a high oil content and a very high polysaccharide content are possible. Such emulsions are particularly suitable for compositions and formulations having a low water content, for example of less than 50% by weight of water.  Thus, it would have been obvious to vary the water content based on desired type of emulsion.
PAULUS also teaches that one or more edible oils such as MCT, coconut, or sunflower oil [0024] in an amount between 0.1 to about 60% [0011].  This encompasses the claimed amount of about 10% to 40%, by weight. 
PAULUS teaches that the emulsion comprises oil droplet particles are 10um or less [0121].  This overlaps the claimed range of 5um but less than about 10um.  
PAULUS is silent as to surfactant being added in an amount of between 0.5% up to less than 2%, or is 0.5% up to 1.5%. 
However, CLARK teaches that vitamin E TPGS is an effective solubilizing agent in order to maintain stability so that the lipophilic dispersed phase remains homogeneously distributed throughout the aqueous continuous phase of the emulsion, it is necessary to limit the amount of the solubilized active lipophile in the emulsion to a relatively low concentration. Thus, an undesirably large dosage size would be necessary to deliver an effective amount of nutraceutical lipophile. Moreover, this low “loading” limitation also limits the ability of formulations to include a complex blend of different lipophiles at a reasonable potency.  CLARK’s TPGS address this issue. It is a water-soluble form of natural-source vitamin E prepared by esterifying d-alpha-tocopheryl acid succinate with polyethylene glycol 1000. Vitamin E TPGS is a well-known compound having a chemical formula of C33O5H54(CH2CH2O)n, where “n” represents the number of polyethylene oxide moieties attached to the acid group of crystalline d-alpha tocopheryl acid succinate (col. 1, lines 40-65 and col. 2, lines 40-45).  It is considered the purified and final TPGS product is PEG free.  At col. 3, lines 45-55, it is noted that The therapeutically effective lipophile of the emulsion can be any therapeutically effective lipophilic compound since TPGS solubilizes essentially any lipophilic compound. Examples of particularly useful lipophiles in the present invention includes lipophilic vitamins, coenzyme Q10, carotenoids, alpha-lipoic acid, essential fatty acids (other than linoleic acid), with vitamin E being particularly useful. The TPGS composition is particularly useful in allowing for a higher potency aqueous emulsion having a solubilized blend of a higher number of different lipophiles at a higher concentration level than has previously been attainable.  Thus, it would have been obvious to vary the amount of TPGS based on the needed level of solubization.  (e.g., in Example 3 at Table 3, it is noted that TPGS can be added in amounts of 1-5% and provide stable compositions). 
It would have been obvious to combine CLARK with PAULUS, as CLARK teaches that the TPGS is an effective solubilizing agent. 
The above references are silent as to adding a nut butter.
However, LOUTER teaches that fat-based nut butters such as peanut butter can be incorporated into emulsions to provide better stability (see col. 1, lines 50-61). The amount of nut butter that can be used is 10-25%.  This touched on the claimed amount of (a) in claim 24. 
As noted above, PAULUS teaches an edible emulsion.  The emulsion is an oil-in-water emulsion [0006]. The emulsion comprises one or more polar protic solvents in the form of water in an amount varying from 49 to 93% (see Table 1 on pg. 10). This overlaps the claimed amount of between about 13% and 50%, by weight, of the emulsion. However, PAULUS at [0061] that the amount of water can vary based on the desired amount of oil and polysaccharides desired in the emulsion.  Emulsions having a high oil content and a very high polysaccharide content are possible. Such emulsions are particularly suitable for compositions and formulations having a low water content, for example of less than 50% by weight of water.  Thus, it would have been obvious to vary the water content based on desired type of emulsion.

Claim 30 recites the polar protic solvent is water, glycerin or a mixture thereof.
	The emulsion is an oil-in-water emulsion [0006]. The emulsion comprises one or more polar protic solvents in the form of water in an amount varying from 49 to 93% (see Table 1 on pg. 10). This overlaps the claimed amount of between about 35% and 50%, by weight, of the emulsion. However, PAULUS at [0061] that the amount of water can vary based on the desired amount of oil and polysaccharides desired in the emulsion.  

Claim 31 recites the polyalkylene glycol derivative of vitamin E is a PEG-derivative of vitamin E.
Claim 32 recites the polyalkylene glycol derivative of vitamin E is tocopheryl polyethylene glycol succinate (TPGS).
Claim 33 recites the composition comprising 0.6% to 0.7%, by weight, TPGS.
Claim 34 recites that the TPGS is PEG free or substantially free.
As to claims 31-34, PAULUS is silent as to surfactant being tocophery] polyethylene glycol succinate (TPGS).  However, CLARK teaches that vitamin E TPGS is an effective solubilizing agent to maintain stability so that the lipophilic dispersed phase remains homogeneously distributed throughout the aqueous continuous phase of the emulsion, it is necessary to limit the amount of the solubilized active lipophile in the emulsion to a relatively low concentration. Thus, an undesirably large dosage size would be necessary to deliver an effective amount of nutraceutical lipophile. Moreover, this low “loading” limitation also limits the ability of formulations to include a complex blend of different lipophiles at a reasonable potency.  CLARK’s TPGS address this issue. It is a water-soluble form of natural-source vitamin E prepared by esterifying d-alpha-tocopheryl acid succinate with polyethylene glycol 1000. Vitamin E TPGS is a well-known compound having a chemical formula of C33O5H54(CH2CH2O)n, where “n” represents the number of polyethylene oxide moieties attached to the acid group of crystalline d-alpha tocopheryl acid succinate (col. 1, lines 40-65 and col. 2, lines 40-45).  It is considered the purified and final TPGS product is PEG free as residual PEG or PEZG moieties are present.  CLARK teaches that the tocopherol portion of TPGS is nutraceutically active as a vitamin E source.  D-α-tocopherol acid succinate with polyethylene glycol 1000 (i.e., TPGS 1000) is specifically taught by CLARK at col. 1, lines 45-55).  The inclusion of TPGS in an aqueous formulation of a lipophile yields the dual functions of providing additional dietary vitamin E and providing solubilization of the lipophile (col. 1, lines 55-62).
It is noted the term “at least” includes amount 13 wt% water-soluble dimer and greater.  As to the term “up to 87” wt% monomer, the term “up to” includes zero. Thus, any composition with at least 13% water-soluble dimer is included with this recitation.  In this regard, the polyalkylene glycol derivative of vitamin E high dimer is met by D-α tocopheryl polyethylene glycol succinate (TPGS) mixture (i.e, the dimer being two vitamin E moieties, covalently joined; See also published version of this application paragraph [0009] and [0085] specifically citing TPGS 1000.
The lipid phase of the emulsion includes a blend of therapeutically effective amount of the lipophile and a concentration of TPGS and linoleic acid having a weight ratio of from about 10,000:1 to about 1:6 TPGS to linoleic acid.  However, it would have been obvious to one skilled in the art to vary the amount of the TPGS based on the level of stability needed for the emulsion.


Claim 35 recites that the composition that the pH is adjusted to or is between 4.61 and 6.
	PAULLUS teaches that the pH values of the emulsions obtained that contain polysaccharides and proteins and have a neutral pH value are within a range of about pH 7.0. If, however, a polysaccharide having an acidic pH value is employed (e.g. high-esterified pectin), the pH value of the emulsion obtained may range from about pH 4.4 to 4.8. The pH value of the neutral emulsion and also of the emulsion in the acidic pH rage may be lowered, for example by adding a 10% acid such as citric acid.
	Thus, it would have been obvious to vary the pH based on the type of polysaccharide used. 



Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAULUS and CLARK as applied to claims 28, 30-34 above, and further in view of AU21065094.

Claim 29 recites the oils comprise CBD oil.

The above references are silent as to using CBD oil. 
 AU201665094 teaches that hemp oil [0036] comprising CBD provides health benefits such as reducing inflammation and interacting neurotransmitters (pg. 1, lines 35-40).  In paragraphs [0005] and [0006], it is noted that CBD components can be used to treat a variety of disorders including anxiety. In addition, it is taught that there is a lack of standardization in terms of delivery method and concentrations for CDB administration.  In this regard, it would have been obvious to one skilled in the art to vary amount of CBD oil based on administration method, disorder treated and concentration of CBD.    
It would have been obvious to include the oil of AU201665094 in the above references to provide the recited health effects. 

Claim(s) 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulus and Clark  as applied to claims1-11, 13-14, 19-20, 23, 26-27, 37, 39-40   above, and further in view of United States Patent Application No. 20150282508 (MAUGENET).
Claim 38 recites the emulsion comprises 3-4% collagen.
MAUGENET teaches that collagen is e.g. used as texture conditioner in emulsions, and is also used in nutritional products because of the high glycine and proline content. It can be added in an amount of 0.5-25 w/w% [0017]. 
Thus, it would have been obvious to one skilled in the art to use collagen as it is a texture conditioner. 
 

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
The rejection of claims 5, 28 and 34 under 35 USC 112, second paragraph is withdrawn in view of the changes to the claims that have been enacted to corrected the informalities identified in the previous Official Action. 
The rejection of claim 19 is withdrawn as claim 19 has been amended to limit the protein composition (i.e., collagen alone is no longer a option). 
As to the rejection of claims 1-11, 13-14, 19-20, 23, 26-27 under 35 USC § 103, the applicant argues that Paulus does not teach or an emulsion comprising one or more solvents, a protein, one or more edible oils and a surfactant. 
However, the Examiner disagrees. As acknowledged by applicant Paulus recites in [0088] that the phase stability is: based on the surprising observation that a plurality of products can be altered and produced using an emulsion that includes several components, i.e. protein, polar polysaccharide and liquid lipid. These correspond with protein and oil of the claims.  Within these categories of products, multiple ingredients and mixtures can be used. PAULUS does not limit the number of ingredients that can be added. Moreover, while the applicant concludes that PAULUS does not teach the use of surfactants. It must be noted that surfactants are not mentioned by PAULUS. Contrary to applicant’s arguments, PAULUS does not specifically exclude surfactants. 
Furthermore, it must be noted that contrary to applicant’s arguments, PAULUS does not teach a three-component mixture.  On pg. 23 of applicant’s present the following chart: 

    PNG
    media_image1.png
    120
    336
    media_image1.png
    Greyscale

However, this chart disregards the teachings from PAULS that additional ingredients can be added such as pectin (PE), sodium carboxymethylcellulose (CMC) and sodium alginate (Alg) as polysaccharide component [0088]. Thus, PAULUS does not teach three ingredient compositions. It is also noted that PAULUS only limits synthetic emulsifiers [0099].  
As taught by CLARK, Vitamin E TPGS is a water-soluble form of natural-source vitamin E prepared by esterifying d-alpha-tocopheryl acid succinate with polyethylene glycol 1000 (col. 1, lines 45-60).  
Indeed, as to the surfactant, this is why CLARK is cited. Thus, applicant does not take the overall teachings of the references into consideration. 
CLARK specifically provides a way to limit the amount of TPGS that has to be added (col. 2, lines 40-45).  In this regard, both PAULUS and CLARK are directed to eliminating synthetic emulsifiers and reducing the overall amount of emulsifiers. 
The applicant also argues that Paulus teaches that the emulsion “preferably” should have a small average particle size and states that the particle size is preferably less than 1.5 um, in contrast to the instantly claimed emulsions which require particles with a diameter of at least 3 um up to 15 um, resulting from the combination of the recited protein, a nut butter, whey protein, and/or hydrolyzed collagen, and the low amount of surfactant.  However, PAULUS teaches in [0119] that by adjusting the particle size it can also be influenced whether the emulsion will be more or less oily. PPS is more oily and easier to comminute at a particle size of about 5 μm, which is advantageous in the application of PPS as cream, salve or cosmetic powder. Thus, one skilled in the art would have known to vary the size based on the desired properties. 
Moreover, it cannot be said that adding a surfactant to the compositions of Paulus completely changes the principle of operation and components of the compositions of Paulus. CLARK teaches that vitamin E TPGS is an effective solubilizing agent in order to maintain of emulsions (col. 1, lines 40-65 and col. 2, lines 40-45).  It would have been obvious to combine CLARK with PAULUS, as CLARK teaches that the TPGS is an effective solubilizing agent. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 
	The applicant argues that  Clark teaches an aqueous emulsion where the lipid phase includes a blend of a lipophile, TPGS, and linoleic acid. The emulsion of Clark is for treating patients with lipophilic deficiency. Clark teaches particular concentrations of TPGS and linoleic acid for solubilizing the lipophile in the aqueous phase so that the emulsion is stable. Clark teaches that the solubilizing activity of TPGS is improved by the presence of linoleic acid. In Clark, it is hypothesized that the linoleic acid acts as a co-emulsifier with TPGS, such that including linoleic acid in the composition results in a smaller amount of TPGS required to solubilize the lipophile. The emulsions of Clark have an aqueous and lipid phase where the lipid phase consists of a lipophile and a solubilizing composition consisting of vitamin E TPGS and linoleic acid. In Clark, the aqueous phase constitutes 80%-99% of the emulsion and the lipid phase is 1%-20% of the emulsion. In Clark, the lipid phase requires linoleic acid to decrease the amount of TPGS necessary for solubilization of the lipophile. There is no suggestion for an amount of TPGS that is 0.5 up to less than 2% by weight of the composition, nor of a resulting particle size of 3 um to 15 um.
	However, this now ignores the teachings of Paulus.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant also argues that neither Paulus nor Clark teaches or suggests edible emulsions that by virtue of the combined ingredients have a creamy taste. Paulus is directed to a three-component emulsion that has no surfactant. Paulus does not suggest emulsions that contain one or more of a nut butter, whey protein, and hydrolyzed collagen, nor that a low amount of surfactant can be mixed with the protein to produce large particles that result in an edible emulsion that has a creamy texture. Since Paulus, nor any reference of record, teaches or suggests the properties achieved by the instantly claimed compositions, the ordinarily skilled artisan could not have nor would have optimized components of the compositions of Paulus, or Clark or any cited reference, to achieve the properties of the instantly claimed compositions. 
However, as noted above, PAUUS does not limit compositions to three components.  Additionally, PAULUS teaches the production of products with a creamy mouthfeel [0012].  Thus, it cannot be said that there is no recognition of creamy edible emulsions.  Moreover, whey is used by PAULS [0033] and Fig. 1. 
	
	As to claim 12, it is argued that the combination of the teachings of Paulus and Clark does not result in the instantly edible emulsions. Ervin does not cure these deficiencies, Ervin does not teach or suggest adding a surfactant to the compositions of Paulus, nor any modification of Paulus or Paulus in view of Clark that could or would result in the instantly claimed compositions. Therefore, the Examiner has failed to set forth a prima facie case of obviousness.
	However, Paulus and Clark are proper for the reasons noted above.

	As to claims 15-18 and 29, it is argued that AU2016215094 (Rebits et al.) is directed to purified cannabidiol (CBD) extract and/or cannabidiolic acid (CBDA) extracts isolated from industrial hemp. Rebits et al. does not cure the deficiencies in the teachings of Paulus and Clark. Therefore, the combination of the teachings of these references does not result in the instantly claimed compositions. Therefore, the Examiner has failed to set forth a prima facie case of obviousness.
However, Paulus and Clark are proper for the reasons noted above.


As to claims 21, 22, 28 and 30-34, it is argued that LOUTER teaches that fat-based nut butters such as peanut butter can be incorporated into emulsions to provide better stability (see col. 1, lines 50-61) and does not remedy the deficiencies of the above references. 
However, Paulus and Clark are proper for the reasons noted above.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791        

/DONALD R SPAMER/               Primary Examiner, Art Unit 1799